Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/4/20 and 8/19/20 have been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a use but fail to recite steps.  MPEP 2173.05(q).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 7 recites an ultrathin Li complex…comprising a basal layer, which is not described in the specification in such a way as to enable one skill in the art to make and/or use the invention.  A basal layer is generally considered an innermost layer of the epidermis of skin.  Since a battery does not contain skin cells and the specification does not describe the claimed “basal layer”, the specification as filed does not enable at least claim 7.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “having organic-transition layer” at line 3, which is indefinite.  Examiner suggests “having the organic transition layer”.
Claim 2 recites the limitation "the transition layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “an organic All claims require correction.
	Claim 2 recites “one or more compounds selected from” at lines 6-7, which is indefinite.  Examiner suggests the claim be amended to recite proper Markush group language “one or more compounds selected from the group consisting of…and…”.  Note multiple claims recite improper group language.  All instances of improper group language in the claimed require correction.
	Claim 2 recites “etc.” in line 6, which is indefinite.  It is unclear what “etc.” encompasses.  Claim 2 recites “flouro”, which should recite “fluoro”.
Claim 3 recites the limitation "the material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 3 recites “depending on the solubility thereof”, which is indefinite.  It is unclear how the mass concentration depends on solubility and what “thereof” is referencing.  Furthermore, “the solubility” lacks proper antecedent basis.  
Regarding claim 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Multiple claims recite the phrase “preferably” that renders the claims indefinite.  All claims containing “preferably” require correction.
Claim 4 recites the limitations "a solution" and “an emulsion” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitations "a porous substrate" and “a planar substrate” in line 3.  There is insufficient antecedent basis for these limitations in the claim.

Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 5 recites “so as the achieve the highly controllable preparation of ultrathin Li”, which is indefinite.  The claim does not recite how the “highly controllable preparation” is achieved. 
Claim 6 recites the limitation "the time" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "having transition layer with molten Li" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the temperature" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the thickness" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the resulting ultrathin lithium" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations "an ultrathin Li layer", “the thickness” and “the range”.  There is insufficient antecedent basis for these limitations in the claim.
	Claim 7 recites “a basal layer”, which is indefinite.  Neither the claim nor the specification as filed define a basal layer.  Thus it is unclear what the basal layer of claim 7 encompasses.  

Claim 8 recites “etc.” in line 7, which is indefinite.  It is unclear what “etc.” encompasses.  Claim 8 recites “flouro”, which should recite “fluoro”.
Claim 8 recites the limitation "the patterned design" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “Use of the ultrathin Li complex”, which is indefinite.  Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness.
Claim 10 recites “Use of the ultrathin Li complex”, which is indefinite.  Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness
To the extent the claims are understood in view of the 35 USC 112, 1st and 2nd, rejections above, note the following prior art rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cui et al., US 2017/0133662 A1.

The porous matrix is intrinsically "lithiophilic" or is rendered or otherwise treated to become "lithiophilic", so as to facilitate infusing of lithium metal into the porous matrix. "Lithiophilicity" or "lithiophilic" nature of a material refers to an affinity of the material towards lithium metal, such as in its liquefied or molten state.  The "lithiophilic" nature of a material can be characterized according to wettability of a solid surface of the material by liquefied or molten Li metal. A measure of wettability is a contact angle between the solid surface and a drop of liquefied Li metal disposed on the surface, where the contact angle is the angle at which the liquid-vapor interface intersects the solid-liquid interface. As the tendency of the liquefied Li metal to spread over the solid surface increases, the contact angle decreases. Conversely, as the tendency of the liquefied Li metal to spread over the solid surface decreases, the contact angle increases. Contact angles less than 90° (low contact angles) typically indicate that wetting of the solid surface is favorable (high wetting), while contact angles greater than or equal 90° (high contact angles) typically indicate that wetting of the surface is unfavorable (low wetting).  The porous matrix is or is rendered "lithiophilic" so as to form a contact angle with liquefied Li metal of less than 90° down to about 10° or less [0084].  
The porous matrix may be formed of an intrinsically "lithiophilic" material, such as layered reduced graphene oxide, and is readily infused with liquefied Li metal to form a composite lithium metal anode.  The porous matrix is rendered or otherwise treated to 
Cui teaches a layered Li-rGO composite electrode with uniform nanoscale layered structure was developed as a Li metal anode. The spark reaction as well as molten Li infusion driven by the lithiophilic rGO surface (an organic transition layer on a substrate) and the nanoscale capillary force were combined to realize the structure design. A stabilized interface together with the highly increased activated surface for Li nucleation afforded a uniform deposition of Li without noticeable dendritic Li growth at various current densities [0109].
Electrodes synthesis was performed. Firstly, vacuum filtration with anodic aluminum oxide membrane as filter was utilized to yield the densely packed GO films. The highly concentrated GO solution was commercially available. The as-obtained freestanding GO films were dried in a vacuum oven at about 60°C for about 48 hrs and then transferred to an argon-filled glove box with sub-ppm O2 level. To perform the spark reaction, Li foil was first melted in a stainless steel pan on a hot plate at about 250°C. The GO films (hydroxy functional group transition layer containing substrate) were then put into contact with molten Li and the spark reaction occurs within seconds. The spark reaction can partially reduce the GO films into rGO films. The as-obtained 
Thus the claims are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhan et al., CN 106340616 A in view of Cui et al., US 2017/0133662 A1.
Zhan teaches a sandwich structure lithium anode for lithium battery and a preparation method thereof, which can promote the uniform deposition of lithium ions, inhibit the generation of lithium dendrites, prevent the battery from short-circuit explosion and achieve the purpose of protecting the lithium anode.  The lithium negative electrode comprises a conductive current collector (substrate), a metallic lithium layer, and a conductive polymer layer (organic transition layer).  The polymer material is used as a protective layer of metal lithium, and the polymer material and the conductive current collector are combined to form an electrode precursor, and then lithium metal is introduced.  The method includes: step 1: preparing an electrode precursor by compounding a polymer material and a conductive current collector; and step 2:  m (page 2 of translation).  See also at least Example 1.  The current collector may be copper foil and the electrode precursor having a thickness of 14 m.
Zhan does not explicitly teach lithium is introduced under an argon atmosphere as recited by at least claim 1.  However, Cui teaches it was known to react lithium with a compound having a lithiophilic surface in an argon-filled glove box with sub-ppm O2 level [0111].  One of skill would have found it obvious to use an argon atmosphere to react lithium in order to prevent lithium in the produced lithium structure from being oxidized.  An argon atmosphere is a convention protective inert atmosphere in the art.  Cui further teaches a specific method for applying melt (molten) lithium to a lithiophilic surface wherein the temperature of molten lithium is 250°C.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/           Primary Examiner, Art Unit 1727